 In the Matter of SWAYNE & HOYT, LTD.andNATIONAL MARINEENGINEERS' BENEFICIAL ASSOCIATION, PACIFIC COAST DISTRICTCase No. B-106.-Decided October 2, 1936Water Transportation Industry-Election Ordered:controversy concerningrepresentation of employees-majority status disputed by employer; rivalorganizations-question affecting commerce : confusion and unrest among em-ployees ; employees directly engaged in interstate commerce-prior collectiveagreement with rival organization no bar to holding-UnitAppropriate forCollectiveBargaining:craft ;established labor organizations in industry ;occupational differences; no controversy asto-Petition for Investigation andCertification of Representatives:withdrawn with consent of Board.Mr. Bertram Edisesfor the Board.Lillick,Olson, LevycCGeary,byMr. Joseph J. Geary,of SanFrancisco, Cal., for the Company.Mr. H. P. MelnikowandMr. James T. Landye,of -San Francisco,Cal., for the Union.Pillsbury,Madisonc6Sutro,byMr. John A. Sutro,of San Fran-cisco, Cal., for Gulf Pacific Licensed Officers Association.Mr. Aaron W. Warner,of counsel to the Board.DECISIONSTATEMENT OF CASEOn July 27, 1936, National Marine Engineers' Beneficial Associa-tion, Pacific Coast District, hereinafter referred to as the Union, filedwith the Regional Director for the Twentieth Region a petitionalleging that a question affecting commerce had arisen concerning therepresentation of the licensed marine engineers employed on thevessels of Swayne & Hoyt, Ltd., San Francisco, California, herein-after called the Company, and requesting an investigation and certifi-cation of representatives pursuant to Section 9(c) of the NationalLabor Relations Act (C. 372, 49 Stat. 449), approved July 5, 1935.The petition sets forth in substance that a majority of the afore-mentioned employees have designated the Union to represent them incollective bargaining with the Company, but that the Company hasnevertheless refused to bargain collectively with the Union.On July 29, 1936, the National Labor Relations Board, hereinaftercalled the Board, duly authorized the Regional Director for the282 DECISIONS AND ORDERS283Twentieth Region, to conduct an investigation and provide for anappropriate hearing in connection therewith.On the same day theRegional Director issued and duly served a notice to. the Companyof a hearing to be held on August 7, 1936, at San Francisco, Cali-fornia.Copies of the notice of hearing. were sent to the Union andto the Gulf Pacific Licensed Officers Association,' hereinafteri'eferred toas the G. P. L. O. A.On August 7, 1936, a hearing was held in San Francisco, Cali-fornia, before Charles A. Wood, the Trial Examiner duly designatedby the Board. The Company, the 'Union, and the G. P. L. O. A.were represented and participated in the hearing.Full opportunityto be heard-, to examine and cross-examine witnesses and to intro-duce evidence bearing on the issues was afforded all parties.Manyobjections to the admission of evidence were made by counsel repre-senting the Company.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACTI.THE COMPANYSwayne & Hoyt, Ltd., is a corporation duly organized and existingunder -and by virtue of the laws of the State of Nevada. It isengaged in the transportation of freight and passengers, with officesin,the City and County of San Francisco, State of California. Itoperates merchant vessels between ports in the State of Californiaand 'elsewhere in the United States and in foreign countries.Theaforementioned vessels 2 call regularly at the following ports outsidethe State of California: Mobile, Alabama; New Orleans, Louisiana;Galveston, Texas; Portland, Oregon; Seattle, Washington; and Van-couver, British Columbia.The vessels likewise call regularly at theports of San Pedro, California, and San Francisco, California.The Board finds, therefore, that the Company is engaged in trafficand commerce.among the several States and between the United States'This organization also claims to represent a majority of the employees2The vessels operated by the respondent,together with their respective tonnage, are asfollows :Point Ancha,4727 tons,gross.Point Arena,3290 tons, grossPoint Bonita,3283 tons,gross.Point Brava,4834 tons, grossPoint Coleta,4823 tons,gross.Point Chico,4905 tons,gross.Point Clear,4839 tons, gross.PointGorda,3283 tons, gross.Point Judith,4727 tons,gross.PointLobos,4802 tons, grossPoint htontara,3283 tons,gross.Point Patinas,4869 tons,gross.PointReyes—3286 tons,gross.Point Salinas,4886 tons,gross.PointSur,3290 tons, gross.Point Vineente,4700 tons,gross.Point Estero,4700 tons,gross. 284NATIONALLABOR RELATIONS BOARDand foreign countries, and that the deck officers and engineers em-ployed on the vessels operated by the Company are directlyengagedin such traffic and commerce.3II. THE LABOR ORGANIZATIONS INVOLVEDNationalMarine Engineers' Beneficial Associationis a nationallabor organization, organized on February 23, 1875, with 47 localsin various cities throughout the United States. In accordance withits constitution,4 its jurisdiction is divided into the following dis-tricts :Gulf Coast District, Atlantic Coast District, Great LakesDistrict,River District, and Pacific Coast `District.5Membershipin the Union is' open to "United States licensedor commissionedmarine engineers in good standing" and "Any person licensed bythe United States Steamboat Inspection Service, orcommissioned asan engineer in either the United States Navy or United States CoastGuard Service".At the time of the hearing, the Union had enteredinto agreements in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, with employersrepresent-ing about 95 per cent of the shipping industry on the Pacific Coast.It has no agreement with Swayne & Hoyt, Ltd., but claims to haveenrolled as members 45 of approximately60 marine engineers em-ployed by that Company, and to have been chosenas representativefor the purposes of collective bargaining by other of the employeeswho have not become members.Gulf Pacific Licensed Officers Association is a labororganizationformed in August, 1934, unaffiliated with any other body, admittingtomembership only the licensed personnel in the employ of Swayne& Hoyt, Ltd.' The object of the organization, according to itsconstitution,? is "To unite in one organization those persons licensedby constituted authority and sailing under such license on the variousvesselsof the company"."At the time of the hearing, theG. P. L. O. A. claimed a membership of about 55,marine engiieersand a total membership of 112.D It was agreed by stipulation of the parties at'the hearing that, "All and singular saidemployees perform services which are a part of the actual operationof said vessels, andwhich are essential to the efficiency, safety and operation of said vessels.','Petitioner's Exhibit No 1.5Included in the jurisdiction of the Pacific Coast District is Local No.97, of SanFrancisco, California.The licensedpersonnelincludes officers in the deck department as well asin the enginedepartment.Petitioner's Exhibit No. 12.It is further stated in the Constitution that, "wherever the word 'Company'shall beused herein and in the By-Laws it shall be understood to mean Swayne and Hoyt Limitedand/or its wholly owned subsidiaries."9It is admitted by both the Union and the G. P. L. O. A. that a number of their membersbelong to both organizations. DECISIONS AND ORDERSIII. THE RIVALRY BETWEEN THE TWO LABOR ORGANIZATIONS285Both the Union and the G. P. L. O. A. claim to represent for thepurposes of collective bargaining the marine engineers employedon the vessels of the Company. . The rivalry between the two or-ganizations is one of long standing. In 1934 an election had beenheld under the auspices of the National Longshoremen's Board,and the G. P. L. O. A. received a majority of the votes casta°Thereafter, on August 3, 1935, the G. P. L. O. A. entered into anagreement with the Company in respect to rates of pay, wages, hoursof employment, and other conditions of employment, as the repre-sentative of the licensed officers in the deck and engine departmentsof the Company."The Union now claims that the G. P. L. O. A. nolonger represents a majority of the employees in the engine depart-ment.The Company, however, has denied a request by the Unionfor a conference, stating that to negotiate with the Union under thecircumstances would be "not only improper but illegal, and suchnegotiations will not be considered unless by their own action ourlicensed personnel requests them".12The G. P. L. O. A., as a result of the aforementioned claims madeby the Union, requested its members to indicate their attitude inregard to the holding of another election for the purpose of select-ing a representative of the employees.13Of the 112 members of theG. P. L. O. A., 83 indicated their willingness to participate in a newelection.14There was ample evidence at the hearing to the effect that therivalry between the Union and the G. P. L. O. A. is engenderingfear and unrest among the employees. It was also testified that acontinuation of the dispute might lead to strikes and stoppages inthe conduct of the business of the Company.The activities per-formed by the aforementioned employees are essential to the con-duct of the interstate and foreign commerce in which the Companyis engaged.10 The G. P. L O. A. was elected to represent the engine room officers in preference tothe Union, and the deck officers in preference to the National Organization of Masters,Mates & Pilots of America. In this manner the G P. L. O. A became the representativefor the purpose of collective bargaining of the entire licensed personnel of the Company.11 The agreement, which is in evidence by reason of the stipulation dated September 18,1936, was entered into by the G. P. L 0 A., Swayne & Hoyt, Ltd, and Gulf Pacific MailLine, Ltd.The vessels of the latter company, according to the testimony, are managedby Swayne '& Hoyt, Ltd.11 See Board's Exhibit No. 3 (c).13 The request was made in the form of a circular letter to the masters of the vesselsof the Company, calling for a vote on board each vesselSeeBoard's Exhibit No 1314 Since the G. P. L. O. A. represents both engineers and deck officers, it is impossible totellhow many of the 83 wereengineers.However,since theG. P. L. O. A claims torepresentabout 57 deckofficers, at least 26 engineerswho are member; of G. P. L. O. A.desire anelection. 286NATIONAL LABORRELATIONS BOARDThe Board_ finds that a question has arisen concerning the repre-sentation of the marine engineers employed by the Company, andthat this question tends to lead to labor disputes burdening andobstructing commerce and the, free flow of commerce.An electionby secret ballot is a suitable method of resolving the controversyin this case.IV. THE APPROPRIATE UNITThere is no real dispute as to the appropriateness of the marineengineers as a unit for the purposes of collective bargaining.TheUnion testified at the hearing that it has entered into agreementswith employers representing about 95 per cent of the shipping indus-try on the Pacific Coast on behalf of engine room officers, and thatthis class of employees is recognized generally in the industry asa separate bargaining unit.This was not denied by either theCompany or the G. P. L. 0. A., both of whom admitted that theengineers had participated as a distinct unit in the National Long.shoremen's Board election.15Accoidingly, the Board finds thatthemarine engineers employed on the vessels of the Company,including the chief, assistant, and all other licensed engineers, con-stitute a unit appropriate for the purposes of collective bargaining.THE EXISTING CONTRACT BETWEEN THE G. P. L. 0. A. ANDTHE COMPANYThe Company has stated that it regards its agreement, with theG. P. L. 0. A. as valid and binding until such time as one of theparties thereto terminates the agreement in accordance with itsprovisions.1°The Board considers it unnecessary to consider, thisissue at any length.Even if the agreement is assumed to be validand binding, it nevertheless is no bar to an election and consequentbargaining by the certified representatives of the employees, andcan in no wise be construed so as to curtail the right of the em-ployees to change their representatives for bargaining.In theMatter of New England Transportation Company,Case No. R-10,decided January 21, 1936 (1 N. L. R. B. 130, 138-9), the Board stated:"The whole process of collective bargaining and unrestricted choice of15 As in the prior election,the Company and the G P L. O. A now seek to have boththe engine room and deck officers participate in the choosing of a representative or repre-sentatives for the purposes of collective bargainingIn spite of the alleged convenience ofthis method,it is impossible in this proceeding,since the Union cannot represent the deckofficers, and the National Association of Masters,Mates & Pilots of America is not beforethe Board as a party.1e The agreement,dated August 3, 1935, provides as follows:"This agreement shallcontinue in full force and effect for a period of one year from date and thereafter untilcancelled by six months notice in writing by either of the parties thereto." DECISIONS AND ORDERS287representatives assumes the freedom of the employees to changetheir representatives,while at the same time continuing the exist-ing agreements under which the representatives must function."Consequently,in this case,whichever organization is chosen asgaining will be free to continue the existing agreement,to bargainconcerning changes in the existing agreement,or to follow theprocedure provided therein for its termination.THE ELECTIONIn view of the difficulty of attempting to assemble the employeesat any one place at a given time, the conduct of the election shall beas follows:Notice of the election will be posted as soon as is con-venient on each vessel of the Company before it leaves the port ofSan Francisco or San Pedro on the first trip,if possible,next fol-lowing the date of the issuance of the Direction of Election, andremain in view until the election has been held. Such notice ofelection will be accompanied by a sample ballot and a list of engi-neers eligible to vote in the election.The ballots will be cast in thepresence of a representative of this Board upon the return of eachvessel to the port of San Francisco or San Pedro at the time andplace that the engineers are paid by the Company.All licensed en-gineers within the unit above described who were employed as en-gineers on any vessel operated by the Company at any time betweenJuly 27, 1936, the date of the filing of the petition herein, and thedate of the Direction in this matter,and who also are employed onthe round trip voyage on the respective vessels of the Companyat the conclusionof which theelection is to be held,are eligible tovote.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.The chief engineers,assistants and all other licensed engineerson the vessels of Swa;yne & Hoyt, Ltd., constitute a'unit appropriatefor the purposes of collective 'bargaining, within the meaning ofSection 9 (b) of the Act.2.A question affectingcommerce has'arisen concerningthe repre-sentation of chief engineers,assistants,and all other licensed' en-gineers employed on the vessels of Swayne&Hoyt, Ltd., within theineaningof Section 9 (c) and Section 2,subdivisions (6) and (7)of the Act.- 288NATIONAL LABOR RELATIONS BOARD0DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, approved July 5, 1935, and pursuant to Article III,Section 8 of the National Labor Relations Board Rules and Regula-tions-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of 'collective,bargaining, an election by secret ballot shall be conducted as soonas convenient, and beginning as promptly as is practicable after thedate of this Direction, based on sailing dates of vessels, subject tothe suggestions' for the administration of this election containedhereinabove, under the direction and supervision of the RegionalDirector for the Twentieth Region, acting in this matter as agentof the National Labor Relations Board, and subject to Article III,Section 9 of said Rules and Regulations-Series 1, as amended,among the-chief, assistant, and all other licensed engineers employedas engineers on the vessels of Swayne & Hoyt, Ltd., to determinewhether they wish to be represented by National Marine Engineers'Beneficial Association, Pacific Coast District, or by Gulf PacificLicensed Officers Association.MR. DONALD WAKEFIELDSMITHtook no part in the considerationof the above Decision and Direction of Election.[SAME TITLESUPPLEMENTARY DIRECTION OF ELECTIONOctober 16, 1,936By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act (49 Stat. 449), and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing, an election by secret ballot shall be conducted as provided 'in theDeeision of the Board in this matter issued on October 2, 1936; andit is hereby furtherDIRECTEDthat notices of the election may be posted on any vesselof the Company when it leaves any port in the United States; and itis hereby further DECISIONS AND ORDERS289DIRECTED that in all other respects the Decision and Direction ofElection of the Board issued on October 2, 1936, shall remain in fullforce and effect.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Supplementary Direction of Election.[SAME TITLEORDER PERMITTING WITHDRAWAL OF PETITIONFebruary 18, 1937A petition having been duly filed by the National MarineEngineers Beneficial Association, Pacific Coast District, on July 27,1936, requesting an investigation and certification of representativesof the licensed engine room officers in the employ of Swayne andHoyt, Ltd., and the Board, after a hearing, having issued a Direc-tionof Election on October 2, 1936, and balloting having been com-menced pursuant to the Direction of Election, which balloting wasinterrupted by a strike of maritime employees on the Pacific Coast,and a charge having been filed by Marine Engineers Beneficial Asso-ciation, Local 97 with the Regional Director for the 20th Region onDecember 10, 1936, charging that Swayne and Hoyt, Ltd., has en-gaged in unfair labor practices within the meaning of the NationalLabor Relations Act, with relation to its activities in connection withthe Gulf-Pacific Licensed Officers Association, said Association beingone of the labor organizations placed on the ballot in this case, and9 request for permission to withdraw said petition having been madeon February 16, 1937, by the National Marine Engineers BeneficialAssociation, and due consideration having been given to the facts"herein set forth,IT IsHEREBY ORDEREDthat the request of the National MarineEngineers Beneficial Association for permission to withdraw itspetition be, and hereby is granted and that the request of said Unionthat the election now being conducted be terminated without furtherballoting be and hereby is granted, and that the aforesaid case beand hereby is closed.